PER CURIAM.
Eduardo Tosco appeals the denial of his Rule 3.800(a) motion to correct a score-sheet error. The state concedes that upon Tosco’s revocation of probation, the score-sheet incorrectly reflected that the primary offense was a first degree felony rather than a second degree felony. A corrected score-sheet would have resulted in the lower recommended range of 12 to 17 years, and a permitted range of 9 to 22 years. It appears that the court denied Tosco’s motion based on the mistaken assumption that this issue was not cognizable by way of a 3.800(a) motion. “Rule 3.800(a) still allows a court to correct ‘an incorrect calculation made by it in a sentencing guidelines scoresheet’ at any time....” Johnson v. State, 702 So.2d 247, 248 (Fla. 4th DCA 1997) (citing Fla. R.Crim. P. 3.800(a)). “Because the erroneous score-sheet calculation herein is apparent on the face of the record, it is reviewable under a rule 3.800 motion.” Glanton v. State, 705 So.2d 945, 946 (Fla. 1st DCA 1998).
Based on this reasoning, we reverse the order and remand for reconsideration of the motion on the merits.
Reversed and remanded.